Citation Nr: 1138214	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-27 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral knee osteoarthritis, status post arthroplasty, (hereinafter 'bilateral knee disability'), to include as secondary to a service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1955 to February 1959.  The Veteran also served in the National Guard following separation from service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This case was previously brought before the Board in April 2011 at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal, to include scheduling him for a VA examination.  The Veteran was afforded a VA examination in April 2011.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran's bilateral knee bilateral disability, currently diagnosed as arthritis, is related to service.


CONCLUSION OF LAW

Arthritis of both knees was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Since the Board is granting entitlement to service connection for a bilateral knee disability, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Although the Veteran contends that his bilateral knee disabilities are related to his service-connected right ankle disability, the Board has considered the claim on a direct basis.

The Veteran was afforded a VA examination in April 2011.  At this examination the examiner determined the Veteran's knee disabilities were less likely than not caused by, or a result of, a service-connected disability.  However, the examiner further opined that it was "highly probable" that the Veteran's knee disabilities were directly caused by his in-service duties as a jet mechanic.  This examination was performed by a physician and included a claims file review.  The Board notes the Veteran's Military Occupational Specialty (MOS) listed on his DD 214 was a jet engine mechanic.  The Board also notes the Veteran served in the National Guard as a jet engine mechanic.  See e.g., December 2005 claim and April 2011 VA examination.

In the Veteran's December 2006 notice of disagreement he stated that his knees began bothering him after he was discharged from service and that he sought treatment as early as 1970 for his bilateral knee problems.

In sum, as there is corroborative evidence that the Veteran currently suffers from bilateral knee disabilities and there is a competent medical opinion linking his knee disabilities to service, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the Veteran's claim of service connection for bilateral knee disabilities is granted.


ORDER

Entitlement to service connection for arthritis of both knees is granted.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


